TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 24, 2020



                                      NO. 03-19-00874-CR


                               Mark Stephan Knapp, Appellant

                                                v.

                                  The State of Texas, Appellee




              APPEAL FROM COUNTY COURT OF LEE COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order revoking community supervision signed by the trial court. Mark

Stephan Knapp has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Mark Stephan Knapp to withdraw his notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.